DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on January 19, 2021.
As part of the submission, the claims have been amended to overcome the previous 35 U.S.C. 102 and 103 rejections in the previous office action.  This includes amending Claim 1 to include the allowable subject matter of previous Claim 4 and intervening Claim 3. The allowable subject matter of previous Claim 6 was amended by rewriting it in independent form and incorporating the subject matter of previous Claim 1.
Accordingly, Claims 1 through 6 and 10 have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview (a copy of which is attached herein) with Attorney of Record, JASON M. OKUN, on February 16, 2021.
The application has been amended as follows: 
Claims 1, 3 and 6, each have been amended as follows.
1.  (Currently Amended)  A manufacturing method of a liquid supply component in which a liquid supply path is formed between a first constituent component and a second constituent component that are joined with molten resin, the method comprising:
a first step of preparing the first constituent component and the second constituent component;
a second step of causing the first constituent component and the second constituent component to face each other and forming an orifice portion and a reservoir portion between a mold and a surface of either of the first constituent component and the second constituent component; and
a third step of pouring the molten resin between the first constituent component and the second constituent component so that the molten resin flowing from between the first constituent component and the second constituent component flows into the reservoir [portion through the orifice portion, 
wherein a wall portion provided on the surface of either of the first constituent component and the second constituent component is located between the reservoir portion and a joining portion of the first constituent component and the second constituent component joined with the molten resin,
wherein the orifice portion is formed between the mold and a notch provided on the wall portion, and 
wherein, in the second step, a projection portion provided in the mold is brought into contact with at least a part of a surface of the wall portion located at the reservoir portion.
3.  (Currently Amended)  The manufacturing method of a liquid supply component according to claim 6, wherein a wall portion provided on the surface of either of the first constituent component and the second constituent component is located between the reservoir portion and a joining portion of the first constituent component and the second constituent component joined with the molten resin, and
wherein the orifice portion is formed between the mold and a notch provided on the wall portion.

In Claim 6, “reservoir potion” (line 13) has been changed to –reservoir portion--;  --of the mold—has been added after “and the second mold” (line 19); and “surface of corresponding” (line 27) has been changed to –surface of a corresponding--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896